Citation Nr: 0717522	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for depressive disorder, not other wise specified 
(NOS).

2.  Entitlement to an initial evaluation in excess of 10 
percent for herniated disc at L4-5, bulging disc at L1-S1, 
with lumbar spasm, myositis and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974 and from February 2003 to June 2003.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which granted 
service connection for depressive disorder, NOS, with a 10 
percent evaluation from June 15, 2003; and granted service 
connection for herniated disc at L4-5, bulging disc at L1-S1, 
with lumbar spasm, myositis and degenerative joint disease, 
with a 10 percent evaluation from June 15, 2003.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's depressive disorder, NOS, results in 
suspiciousness, panic attacks, chronic sleep impairment, 
memory loss, or occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

2.  The competent medical evidence, overall, shows that the 
veteran's herniated disc at L4-5, bulging disc at L1-S1, with 
lumbar spasm, myositis and degenerative joint disease, 
results in limitation of forward flexion to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for depressive disability, NOS, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 
(2006).

2.  The criteria for an initial evaluation of 20 percent for 
herniated disc at L4-5, bulging disc at L1-S1, with lumbar 
spasm, myositis and degenerative joint disease, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  Turning to the current claim, the veteran 
is accordingly competent to report pain but is not competent 
to provide an opinion requiring medical knowledge or a 
clinical examination by a medical professional, such as an 
opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
either of his service-connected disabilities warrant an 
increased initial evaluation on any basis other than pain.  

Depressive disorder, NOS

The rating schedule provides that a 30 percent evaluation for 
depressive disorder is warranted by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Diagnostic Code 9434.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2006).

The report of a September 2004 private psychiatric 
examination provides an Axis I diagnosis of PTSD, chronic, 
and major depressive disorder, moderated (sic), without 
psychotic features, recurrent.  The Axis V GAF score was 31-
40, serious impairment social and occupational area.  The 
veteran's current complaints were noted to be all the 
criteria for major depressive disorder and PTSD.  

VA outpatient treatment records dated in December 2003, 
February 2004, April 2004, early July 2004, and mid-July 2004 
provide current Axis I diagnoses of depressive disorder.  The 
Axis V GAF scores were 65, 65, 65, 60 and 65, respectively.  
These reports reflect that the veteran complained of 
depression and anxiety.  Otherwise, all other reported 
psychiatric findings were negative or normal, providing 
evidence against this claim.

The report of a June 2004 VA psychiatric examination provides 
that the veteran was treated with medication prescribed by 
VA.  He lived with his wife and three children.  On mental 
examination the veteran was clean, adequately dressed and 
groomed.  He was alert and oriented times three.  His mood 
was depressed and his affect was restricted.  Attention and 
concentration were good.  Speech was clear, coherent and non-
spontaneous.  He was not hallucinating and was not suicidal 
or homicidal.  His insight and judgment were fair and he had 
good impulse control.  The examiner noted that no impairment 
of thought processes or communications were reported, no 
inappropriate behavior was reported, and no delusions or 
hallucinations were described.  The veteran was not suicidal 
or homicidal.  The veteran was working, had no memory loss 
and was oriented.  He had been depressed and complained of 
having problems sleeping.  The Axis I diagnosis was 
depressive disability, NOS, and the Axis V GAF score was 
current 75, providing, overall, more evidence against this 
claim, indicating the minimal nature of this disorder.

A July 2004 VA opinion provides that the veteran's claims 
file was reviewed.  The opinion reviews the veteran's 
psychiatric history and current medications and links his 
current diagnosed and treated neuropsychiatric condition to 
his most recent period of active service.

The Board finds that, overall, the evidence of record fails 
to support an evaluation in excess of 10 percent for 
depressive disorder, NOS.  As a whole, the record fails to 
show that the veteran suffers from, for example, 
suspiciousness, panic attacks, chronic sleep impairment or 
mild memory loss.  The record also fails to show that the 
veteran's depressed mood and anxiety result in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks under Diagnostic Code 9434.  The post-
service medical record, failing to indicate in most reports 
any indication of occupational and social impairment, are 
found to provide evidence against this claim. 

Turning to the veteran's GAF scores, the GAF Scale provides 
that a score between 71 and 80 means that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork) (emphasis in original).  

A score of between 61 and 70 represents some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships (emphasis in original).  

A score between 51 and 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A score of between 31 and 40 represents some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school) (emphasis in original).  DSM-IV at 32; 
38 C.F.R. § 4.125.

Taken as a whole, then, the veteran's GAF scores show that 
his depressive disorder results in primarily mild symptoms.  
They do not support an evaluation in excess of 10 percent.  

In so finding, the Board is aware of the November 2004 GAF 
score of 35.  Without attempting to separate or distinguish 
their effects, the Board nevertheless finds it significant 
that the GAF score of 35 is accompanied by a diagnosis of 
[non-service-connected] PTSD as well as [service-connected] 
depressive disorder.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Further, the remaining medical records before 
the Board are negative for PTSD or GAF scores lower than 60.  
Overall, the Board finds that the GAF scores provide more 
evidence against this claim. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased initial 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Herniated disc at L4-5, bulging disc at L1-S1, with lumbar 
spasm, myositis and degenerative joint disease

The veteran's claim was received in February 2004, and 
therefore only the current, revised diagnostic criteria for 
the spine apply.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 
2003) (effective September 26, 2003).

The veteran's spine condition is rated under Diagnostic Code 
5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a 
(2006).  The General Rating Formula for Diseases and Injuries 
of the Spine (General Formula) provides, in pertinent part, 
for a 20 percent evaluation when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  
Diagnostic Code 5242.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Private and VA medical records show treatment for the low 
back during the appeal period. 

The report of a June 2004 VA examination provides that the 
examiner reviewed unspecified medical records.  The veteran 
complained of low back pain with radiation to the mid-back 
associated with occasional tingling and cramps on the calves.  
He had no other complaints on the legs and no history of 
fecal or urinary incontinence.  Without medication, the pain 
was constant.  The veteran used Naproxen with temporary pain 
relief for 8 hours.  The veteran received private treatment.  
The pain was precipitated by construction work and operating 
heavy machinery.  It was alleviated by medications, liniment, 
heating pads and lying on the floor.  During the prior year, 
he had acute flare-ups of pain that functionally impaired him 
15 times and he was absent from his job.  The veteran worked 
a full-time job as a heavy machinery operator and had to get 
off the machinery often to stretch, due to low back pain.  He 
was on a permanent profile and was a member of the Reserves.  
He could drive a car for 45 minutes without a problem.  

On physical examination, range of motion was forward flexion 
from zero to 45 degrees, extension from zero to 45 degrees, 
bilateral flexion from zero to 45 degrees, and bilateral 
lateral rotation to 80 degrees.  Motion was painful on the 
last degree of motion measured today.  The veteran was 
additionally limited by pain following repetitive use of the 
thoracolumbar spine, but not by fatigue, weakness or lack of 
endurance.  The major functional impairment was that the 
veteran was absent from his job 15 times due to acute flare-
ups of pain.  There was objective evidence of painful motion 
on all movements of the thoracolumbar spine following 
repetitive use.  There were spasms and tenderness to 
palpation.  

The veteran had diminished pinprick and smooth sensation on 
the right leg, not following any specific dermatomal pattern.  
Ankle jerks were absent bilaterally.  Muscle tone and 
strength was normal in the lower extremities.  Straight leg 
raising and Lasegue's sign were positive bilaterally.  

The diagnosis was lumbar spondylosis, degenerative joint 
disease with right nephrolithiasis by x-rays of the lumbar 
spine, January 2004; small central disc protrusion (herniated 
disc) at L4-5 level, L5-S1 bulging disc and lumbar muscle 
spasms by open MRI of the lumbar spine, June 2004; and lumbar 
myositis with bilateral lumbar radiculopathy secondary to 
diagnosis #2.  

The June 2004 VA examination report, showing that the 
veteran's forward flexion was limited to 45 degrees (or, 
greater than 30 degrees but not greater than 60 degrees), 
supports an evaluation of 20 percent for the veteran's spine 
disability under the General Rating Formula.  At the same 
time, this report is evidence against an evaluation in excess 
of 20 percent, as it shows that the veteran's forward flexion 
was greater than 30 degrees.  Diagnostic Code 5272.

The Board is aware of the veteran's complaints of pain.  The 
Board, however, finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected low back 
disability are contemplated in the current 20 percent rating 
assigned to the condition.  There is no indication that pain, 
due to disability of the spine, has caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned.  In this regard, the Board observes that the 
veteran is able to work on a full-time basis operating heavy 
machinery, albeit with some reported absences.  The June 2004 
VA examination found that repetitive use of the thoracolumbar 
spine did result in limitation of motion by pain but not by 
fatigue, weakness or lack of endurance.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.  Without taking into 
consideration complaints of pain, the increased evaluation 
could not be justified.

In sum, the weight of the credible evidence demonstrates that 
the veteran is entitled to an initial evaluation of 20 
percent, but not higher.  As the preponderance of the 
evidence is against an initial evaluation in excess of 20 
percent, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in May 2004.  This document 
discussed the particular legal requirements applicable to the 
underlying claims for service connection, and the pertinent 
laws and regulations.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession. 

This appeal stems from an initial rating assignment.  In this 
regard, the Court of Appeals for Veterans claims (Court) held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, §5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  See also Dunlap v. 
Nicholson, No 03-320 (U.S. Vet. App. March 22, 2007).  

In this case, the August 2004 rating decision on appeal 
granted service connection for depressive disorder, NOS, and 
herniated disc at L4-5, bulging disc at L1-S1, with lumbar 
spasm, myositis and degenerative joint disease.  This rating 
decision also assigned disability ratings and effective 
dates.  Thus, VA's duty to notify under 38 U.S.C.A. § 5103(a) 
is discharged.  Id.  Moreover, the Court has held that an 
appellant's filing of a notice of disagreement regarding an 
increased disability rating, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

An initial evaluation in excess of 10 percent for depressive 
disorder, NOS, is denied.

An initial evaluation of 20 percent for herniated disc at L4-
5, bulging disc at L1-S1, with lumbar spasm, myositis and 
degenerative joint disease is granted, subject to the rules 
and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


